 RETAIL STORE EMPLOYEES UNION, LOCAL 880, ETC.255and report to business agents from whom they receive directions, andfix their compensation.Like the stewards, the work of the insideorganizers for the Employer, Local 444, is only part time, and occupiesonly a minor part of their workweek.In view of the part-time nature of their duties and responsibilitiesfor the Employer, Local 444, their minimal contact with businessagents and organizers, their attachment to the work force of the storein which they are full-time employees, and their lack of direct super-vision from the chief officer of Employer, Local 444, we find that thestewards and inside organizers have interests which differ substantiallyfrom those of business agents and organizers.Accordingly, we findthey are not properly a part of the unit sought by the Petitioner becauseof their diverse community of interests and we shall exclude them fromthe unit.We find, therefore, that the following employees of the Employerconstitute a cohesive homogeneous group appropriate for the purposeof collective bargaining within the meaning of the Act :All appointed business agents and organizers employed by theRetail Store Employees Union, Local 444, with headquarters inMilwaukee, Wisconsin, excluding all other employees and super-visors as defined in the Act.7[Text of Direction of Election omitted from publication.]7 As the chief officer of the Local, the secretary-treasurer has the power to effectivelyappoint business agents and organizers ; we shall exclude him from the unit as a supervisor.As the president, first vice president, guide, trustee, and business agents who also serveon the executive board pass upon appointments and discharges of business agents andorganizersand formulate labor relations policies, we shall exclude them from the unit.SeeLaundry, Dry Cleaning and Dye House Workers' International Union Local26, supra.Retail Store Employees Union,Local 880, Retail Clerks Interna-tional Association,AFL-CIOandAgents and Organizers Asso-ciation,Petitioner.Case No. 8-RC-5006. June 21, 1965DECISIONAND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerNora S. Friel.The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Thereafter, theEmployer involved herein filed a brief.i This case was transferred to the Board by the Regional Director for Region 8.153 NLRB No. 17. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case,2 the National Labor RelationsBoard finds:31.The Employeris engagedin commerce within the meaning ofthe Act .42.The petitioning labor organization claims to represent certainemployeesof the Employer.53.The Petitioner seeks a unit of all appointed business agents andorganizers,excluding supervisors and all other employees.TheEmployer maintains that the individuals involved are managerialand/or supervisory employees who, under Board precedent, are notaccorded collective-bargaining representation either as part of a unitcomprising other employees or as separate units.For reasons statedbelow, we find that the Employer's contentions are without merit.The Employer employs approximately 10 business agents and 3organizers.6The chief functions of the business agents are to admin-ister the numerous collective-bargaining agreements covering approxi-mately 9,000 members employed by employers in retail fields such asfood, drug, bakery, department stores, and similar enterprises in theCleveland area, and to organize the unorganized in such fields.Pro-spective business agents and organizers are generally interviewed andhired by the Employer's president or secretary-treasurer subject tofinal approval by the Local's executive board and membership.Thecompensation of business agents and organizers is fixed by the execu-tive board, subject to the approval of the membership. The executiveboard meets approximately once a month, and between meetings theEmployer's work is administered by the president and secretary-treas-urer.The business agents and organizers attend weekly businessagents' meetings and also the monthly meetings of the executive board.The nature of their work does not permit close supervision and ofnecessity business agents and organizers exercise considerable discre-tion in performing their duties.They do not account for their timeand they schedule their own hours.However, they are required to call,the Local Union office twice daily for messages and instructions. They2 It was stipulated by the parties that all pertinent parts of therecord inRetail ClerksInternationalAssociation, AFL-CIO,153 NLRB 204,andRetail Store Employees Union,Local 444,Retail Clerks International Association,AFL-CIO,153 NLRB 252,also issued,this day, bemade part ofthe record3Pursuantto the provisions of Section 3(b) of the Act,the Board has delegated Its,powers in connectionwith this case to a three-member panel[Members Fanning,Brown,and Jenkins].I See RetailClerksInternationalAssociation,AFL-CIO, supra,TrialExaminer'sDecisionSee alsoLaundry, Dry Cleaningand Dye House Workers' International Union,Local26,et al,129 NLRB 1446, footnote 2.6For reasons stated inRetail Clerks International Association,AFL-CIO, supra,Trial'Examiner'sDecision, we find without merit the Employer's contention that the Petitioneris not a labororganizationwithin themeaning of Section 2(5) of the Act.6 The Employer stipulates, and the recordso indicates,that the workof the businessagentsand organizers is interchangeableand may beconsidered a single job classification- RETAIL STORE EMPLOYEES UNION, LOCAL 880, ETC.257make a weekly report of their daily work and attend weekly staff meet-ingspresided over by the Employer's president or secretary-treasurer.Information received and discussed at these meetings plays a majorpart in the formation of the Employer's policies.Business agents primarily service local store units in their assignedareas.They negotiate and enforce contracts, handle grievances, con-duct strikes, supervise picket lines, and in strike situations confer withpolice and provide information to news media as the need arises. Theyconduct membership meetings, assist represented employees in obtain-ing various benefits to which they may be entitled by law, such as work-men's and unemployment compensation; they also file representationpetitions and unfair labor practices charges, and assist employees incasesbefore the Board.Business agents do organizing on their owninitiative, or sometimes work with other organizers and business agentsin an organizing campaign. On such occasions they have the authorityto spend the Employer's money or pledge its credit as the need arises.Since the business agents are unable to visit stores frequently, theyeither appoint stewards or hold elections among the union members ofthe store to select the steward who handles the day-to-day administra-tion of the contract.A steward receives his training and on-the-jobinstruction from the business agent. Stewards receive a dues refund,a certain percentage of all dues collected, and certain other compensa-tion for work performed for the Employer. Once chosen, if a stewarddoes not meet his responsibility, the business agent has authority toremove him.From the record, it appears that the business agents and organizershave the authority, on certain occasions, to hire and discharge picketsand to use their discretion as to when picketing should be employed.When a picket line is conducted in the territory of a particular busi-ness agent, that agent generally takes the responsibility for the picketline, schedules the work time, and makes arrangements for the pay-ment of the wages of pickets. The record does not show that this isdone on a frequent or regular basis.Business agents also have some authority to discipline members fora violation of a collective-bargaining agreement or the Employer'sconstitution and bylaws, and can bring members before the local unionexecutive board for disciplinary measures.When this is done, thebusiness agent presents the case to the executive board.They also canrequest that an employer discharge an employee for nonpayment ofdues when there is a union-shop clause in the contract.In addition to the primary work of the business agents and organiz-ers, they also have extra duties such as representing the Employer asan official delegate to various labor organizations or community servicegroups.The Employer's president, with the approval of the executive796-027-66-vol.153-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDboard, appoints business agents to various local positions such as theCleveland, AFL-CIO, Medina County Federation of Labor, OhioState Council of Retail Clerks, Ohio Federation of Labor, and UnionLabor Services Trades Council.When serving as such representatives,they have the authority to vote on behalf of the Employer.However,they are required to keep the Employer informed of the decisions madeand policies formulated.We believe it is clear from the foregoing that the business agents andorganizers, except for the fact that they work directly for the Localrather than the International, perform duties and have responsibilitiesnot markedly different from the organizers and negotiators inAir LinePilots Association, International,97 NLRB 929, and inAmericanFederation of Labor and Congress of Industrial Organizations,120NLRB 969, or the business agents and managers inInternationalLadies' Garment Workers' Union,131 NLRB 111, andTextileWork-ers Union of America,138 NLRB 269, who, the Board found, do notformulate, determine, or effectuate employer policies within the mean-ing of the Board's decision sufficiently to give them managerial status.7Accordingly, contrary to the Employer, we find that the businessagents and organizers are nonmanagerial employees.Nor do we find any merit in the Employer's contention that its busi-ness agents and organizers acquire a supervisory status because in acertain few instances they appear to have the power of hiring, direct-ing, and discharging pickets.The pickets, when needed, are hired ona sporadic, temporaryad hocbasis and are not attached to the Employ-er's normal work force. Such work is only a minor part of and inci-dental to their regular duties, and the amount of picketing variesgreatly from year to year.Under these circumstances, we find that thebusiness agents and organizers are not supervisors within the meaningof the Act.8As for the alleged supervisory relationship of the business agentsto stewards, both the Board and the court have rejected similar con-tentions in regard to the business agents' control over chairladies andother rank-and-file union members and employees in theInternationalLadies' Garment Workers' Union, supra,where it was found that thiswas not the type of work relationship envisioned in Section 2 (11) ofthe Act to remove employees from an appropriate bargaining unit.Accordingly, we find that the business agents and organizers areneither managerial nor supervisory employees and that there existsa question concerning a representation of employees within the mean-ing of Section 9(c) (1) and Section 2(6) and (7) of the Act.7See also, e g.,Eastman Camera and PhotoCorp.,140 NLRB 569, 571.8 SeeInternationalLadies' Garment Workers' Union, AFL-CIO V. N.L.R.B.,339 F. 2d116 (C.A. 2). AMERICAN BROADCASTING COMPANY, ETC.2594. In view of the foregoing, we find that the following employees ofthe Employer constitute a homogeneous and cohesive unit appropriatefor purposes of collective bargaining within the meaning of Section9 (b) of the Act :All appointed business agents and organizers employed by theRetail Store Employees Union, Local 880, with headquarters inCleveland, Ohio, excluding all other employees and supervisorsas defined in the Act .9[Text of Direction of Election omitted from publication.]eAs the record shows that Dunlap, President of Local 880,and McDonald,secretary-treasurer,have authority to effectively recommend the hiring and discharge of businessagents and organizers,we shall exclude them from the unit becauseof their supervisorystatus.As Krzys, an organizer,is also first vice president and a memberof the LocalExecutiveCouncil whichpasses upon hiring and discharges of business agents and orga-nizers, and formulates labor relations policies,we shall also exclude him from the unit.SeeLaundry,Dry Cleaning and Dye House Workers' International Union, Local 26,129NLRB 1446,1447, footnote 4.Moreover,asWalter Davis, a part-time employee educationdirector and editorof the Local880 newspaper,Sam Hope, in charge of maintenance ofthe Employer's building,and Gizella Nekich, part-time cleaning employee,have differentduties, interests,and working conditions from organizers and business agents, we shall,exclude them from the unit.Neither the Employer nor Petitioner has taken a position with respect to the exclusionor inclusion of stewards or inside organizers,since the parties have stipulated that therecord inRetail Store Employees Union, Local 444, Retail Clerks International Associa-tion,AFL-CIO,supra,issued this day, be a part of the record in the instant case, weshall exclude stewards and inside organizers if herein employed for the same reasonswe have excluded them in that case.As the record shows that there are no part-time organizers presently employed and therecord contains little information as to the duties and duration of employment of suchemployees,we find it unnecessary to, and do not,pass 'upon their status.American Broadcasting Company, a Division of American Broad-casting-Paramount Theatres,Inc.'andAmerican Federation ofTelevision&Radio Artists,AFL-CIO,New York Local, Peti-tioner.Case No. 2-RC-13475. June 21, 1965DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerWilliam G. Haemmel. The Hearing Officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed .2 Briefshave been filed by the Employer and Petitioner.1The name ofthe Employerappears, as amended,at the hearing.2 After thehearing andpursuant to Section 102.67 of the National Labor Relations BoardRules and Regulations Series 8, as amended, the RegionalDirectorissued anorder trans-ferring thecase to the Board for decision..153 NLRB No. 20.